JUDGMENT

                                Court of Appeals
                           First District of Texas
                                 NO. 01-13-00593-CR

                       BOBBY DEWAYNE EVANS, Appellant

                                         V.

                          THE STATE OF TEXAS, Appellee

 Appeal from the Criminal District Court of Jefferson County. (Tr. Ct. No. 12-14438).

      This case is an appeal from the final judgment signed by the trial court on June 17,
2013, which was transferred by the Supreme Court of Texas to this Court from the Court
of Appeals for the Ninth District of Texas. After submitting the case on the appellate
record and the arguments properly raised by the parties, the Court holds that the trial
court’s judgment contains no reversible error. Accordingly, the Court affirms the trial
court’s judgment.

      The Court orders that this decision be certified below for observance.

Judgment rendered March 31, 2015.

Panel consists of Justices Massengale, Brown, and Huddle. Opinion delivered by Justice
Massengale.